Case 16-32161        Doc 87     Filed 11/19/18     Entered 11/19/18 12:12:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 32161
         Mark Ormond

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/07/2016.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-32161           Doc 87           Filed 11/19/18    Entered 11/19/18 12:12:27                Desc         Page 2
                                                          of 4



 Receipts:

          Total paid by or on behalf of the debtor                    $10,950.00
          Less amount refunded to debtor                               $6,720.47

 NET RECEIPTS:                                                                                            $4,229.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,757.95
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $471.58
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,229.53

 Attorney fees paid and disclosed by debtor:                         $242.05


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Access One Telephone                    Unsecured      1,333.10            NA              NA            0.00       0.00
 Alliance One                            Unsecured      2,400.00            NA              NA            0.00       0.00
 AmeriCredit/GM Financial                Unsecured           0.00           NA              NA            0.00       0.00
 Atg Credit Llc                          Unsecured          88.00           NA              NA            0.00       0.00
 Atg Credit Llc                          Unsecured          31.00           NA              NA            0.00       0.00
 Attorney Joseph Ziccardi                Unsecured      2,000.00            NA              NA            0.00       0.00
 Attorney Robert Lohman                  Unsecured           0.00           NA              NA            0.00       0.00
 BESCO HVAC                              Unsecured      1,308.00            NA              NA            0.00       0.00
 Calvary Portfolio Service               Unsecured          42.00           NA              NA            0.00       0.00
 Capital One                             Unsecured      2,400.00            NA              NA            0.00       0.00
 Castle Credit                           Unsecured         600.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         260.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      8,761.00            NA              NA            0.00       0.00
 Cook Country Collector                  Secured        4,000.00            NA         4,000.00           0.00       0.00
 Cook County Department of Revenue       Unsecured          90.00           NA              NA            0.00       0.00
 Cook County Treasurer                   Unsecured      4,000.00            NA              NA            0.00       0.00
 Credence Resource Management LLC        Unsecured         245.33           NA              NA            0.00       0.00
 Credit One Bank Na                      Unsecured           0.00           NA              NA            0.00       0.00
 Dental Arts of Chicago PC               Unsecured          25.00           NA              NA            0.00       0.00
 Doornbos Heating                        Unsecured         300.00           NA              NA            0.00       0.00
 Elaine Ormond, Glenn Ormand, Dale Orm   Unsecured    192,000.00    370,018.11       370,018.11           0.00       0.00
 Farmers Ins Group F C                   Unsecured      2,815.00            NA              NA            0.00       0.00
 Green Cash - TrueAccord                 Unsecured         243.60           NA              NA            0.00       0.00
 Illinois Department of Labor            Unsecured      3,300.00            NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      3,300.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority          475.00        520.00          520.00           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured         459.00         57.12           57.12           0.00       0.00
 Illinois Tollway                        Unsecured         215.00           NA              NA            0.00       0.00
 Internal Revenue Service                Priority       2,040.40       3,842.67        3,842.67           0.00       0.00
 Internal Revenue Service                Unsecured      2,094.97       2,458.67        2,458.67           0.00       0.00
 JL Russell & Associates, Ltd            Unsecured         271.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-32161            Doc 87    Filed 11/19/18    Entered 11/19/18 12:12:27                  Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
 JS Paluch Co.                     Unsecured         155.00             NA           NA             0.00        0.00
 Kabbage                           Unsecured         543.21             NA           NA             0.00        0.00
 Lend Up Credit                    Unsecured         245.00             NA           NA             0.00        0.00
 Liturgical Publication            Unsecured         271.00             NA           NA             0.00        0.00
 Lohman Neschis & Tolitano LLC     Unsecured      4,020.00              NA           NA             0.00        0.00
 MCCARTHY BURGESS & WOL            Unsecured         179.00             NA           NA             0.00        0.00
 Mercy Hospital                    Unsecured          88.00             NA           NA             0.00        0.00
 Mercy Physician Billing           Unsecured          10.00             NA           NA             0.00        0.00
 Oac                               Unsecured          42.00             NA           NA             0.00        0.00
 Ocwen Loan Servicing LLC          Unsecured           0.00             NA           NA             0.00        0.00
 Ocwen Loan Servicing LLC          Unsecured           0.00             NA           NA             0.00        0.00
 Pathology Consultants             Unsecured          42.00             NA           NA             0.00        0.00
 Penn Credit Corporation           Unsecured         107.00             NA           NA             0.00        0.00
 Peoples Gas                       Unsecured           0.00             NA           NA             0.00        0.00
 Printer's Row Condo Association   Secured        6,000.00         8,325.89     8,325.89            0.00        0.00
 Red Rock Tribal Lending           Unsecured         400.00             NA           NA             0.00        0.00
 Southwest Credit Systems          Unsecured         245.00             NA           NA             0.00        0.00
 Syncb/Lord & Taylor               Unsecured           0.00             NA           NA             0.00        0.00
 The New York Times                Unsecured         216.00             NA           NA             0.00        0.00
 Village of Summit                 Unsecured         200.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                    $0.00               $0.00
       Mortgage Arrearage                                      $0.00                    $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                    $0.00               $0.00
       All Other Secured                                  $12,325.89                    $0.00               $0.00
 TOTAL SECURED:                                           $12,325.89                    $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                    $4,362.67                 $0.00               $0.00
 TOTAL PRIORITY:                                              $4,362.67                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $372,533.90                    $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-32161        Doc 87      Filed 11/19/18     Entered 11/19/18 12:12:27            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,229.53
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $4,229.53


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
